Mr. Justice Cooper:
I dissent. Appellant relies upon the negligent order given by the foreman. The complaint charges the defendant with the negligent loading of ties upon a ear, and negligently directing the plaintiff to remove another tie from beneath it. The evidence shows that the plaintiff and other men were brought from another part of the yard to unload the ties from this car, a flat car. The posts and wires designed to hold them in place had already been removed by someone else. The plaintiff testified that “There were some men getting upon the car, and some had gone up, and they were waiting for me to pull the tie. Kelly came along with us; he gave me the order to pull the tie; told me to hurry along; that -they had to unload the car; and he walked away from me. Kelly was about six or seven feet away when he gave the order to pull this tie out.” About 100 ties had been thrown off at the time the order was given to plaintiff. Kelly was the foreman, directing the movements of the crew. The record does not show that any of the men were immediately above the plaintiff when the tie started to fall. Under these circumstances, it is proper to infer that the car was negligently loaded. In any event, it was the foreman’s duty to observe immediate conditions, and not to negligently send plaintiff into a place of danger. If he had exercised due care, he might have noticed the precarious position of the tie before delivering the order. With plaintiff’s eyes fixed upon the tie under the car, he could not be expected to apprehend conditions above him. He had 'a right to assume that Kelly would not expose him to danger from another agency out of his vision.
If we substitute the name of Kelly for that of Price, and ties for the lumber, the circumstances shown in Hardesty v. Largey Lumber Co., 34 Mont. 151, 86 Pac. 29, furnish a complete *110analogy to those presented here. This court, reviewing a ruling of the trial court in denying a nonsuit, used these words: “The evidence further shows that the plaintiff was directed by Price to go to the very place where he was injured, and it is self-evident that, if properly piled, the lumber would not have fallen of its own account.” This is just as true of the tie in question. In my view, that case is favorable to plaintiff’s contention.
The law, it seems to me, applicable to this ease is exemplified by Mr. Labatt, in volume 4, section 1470, page 4304, of his latest edition on Master and Servant, where is is said: “According to the great majority of the eases, therefore, all that is necessary to fix liability upon the master is that the negligent order which caused the injury should be proved to be incident to the performance of the duties of his position.” In section 1364, page 3939, the same author further explains the rule announced, thus: * ‘ The judicial theory is that the order, having a natural tendency to throw the servant off his guard, may properly be considered to excuse him from the exercise of the same degree of care as would have been incumbent on him if this case had not involved this factor.” (See, also, 2 Bailey’s Personal Injuries, see. 414, pp. 1256, 1261; 8 Thompson on Negligence, sec. 3814.)
McGowan v. Nelson, 36 Mont. 67, 92 Pac. 40, did not involve the negligent order of a vice-principal. The following cases from other jurisdictions did: Lee v. Woolsey, 109 Pa. 124; Johnson v. Minneapolis etc. Co., 67 Minn. 141, 69 N. W. 713; Foster v. Railway Co., 115 Mo. 165, 21 S. W. 916; Illinois Steel Co. v. Schymanowski, 59 Ill. App. 32; Haley v. Case, 142 Mass. 323, 7 N. E. 877; Sambos v. Cleveland etc. R. R., 134 Mo. App. 460, 114 S. W. 567; Dooley v. Town of Sullivan, 112 Ind. 451, 2 Am. St. Rep. 209, 14 N. E. 566; Harrison v. Denver R. Co., 7 Utah, 523, 27 Pac. 728.
The foreman’s duty brought him in full view of the entire operations, and, had he used ordinary care to observe the con*111ditions then presented, he might have delayed his order until the danger was past, or have given plaintiff timely warning of the falling tie. Prompt obedience to the orders of a superior, without time, opportunity or mind to apprehend danger, not immediately and obviously threatening, should not defeat the action.
The foreman’s demeanor at the time might have suggested to Hassan that more was to be feared from debate upon the propriety of his order than from contact with a falling tie, or any other danger then apparent to him. The case is not entirely free from doubt, but, in my opinion, the evidence presents a case for the jury upon its weight, not one of legal sufficiency for the court.